Citation Nr: 1636038	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  13-02 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral sensorineural hearing loss, for the period prior to April 5, 2013.

2.  Entitlement to an increased rating for bilateral sensorineural hearing loss from April 5, 2013.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his son, H. A.



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the Army from November 1956 to November 1958.

This case comes before the Board of Veterans' Appeals (the Board) from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran had a hearing before the undersigned Veterans' Law Judge in July 2016.  A transcript of that proceeding has been associated with the claims file.

In April 2013, the RO provided the Veteran a VA audiological examination, which indicated audiometric thresholds sufficient to warrant the Veteran a higher disability rating.  However, based on the Veteran's July 2016 testimony, it is unclear whether his hearing loss disability has increased in severity since that time.  As the Veteran's appeal has been advanced on the Board's docket and given that the evidence supports the assignment of a staged rating, the Board finds it appropriate to separate the Veteran's appeal into two separate issues and remand the second period for further development.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

The issue of entitlement to an increased rating for bilateral sensorineural hearing loss from April 5, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period from February 23, 2010 to October 25, 2012, the Veteran demonstrated, at worst, Level III bilateral sensorineural hearing loss.

2.  For the period from October 25, 2012 to April 5, 2013, the Veteran demonstrated, at worst, Level V bilateral sensorineural hearing loss.


CONCLUSIONS OF LAW

1.  For the period from February 23, 2010 to October 25, 2012, the criteria for an initial compensable rating for a bilateral sensorineural hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.31, 4.85, 4.86 Diagnostic Code 6100 (2015).

2.  For the period from October 25, 2012 to April 5, 2013, the criteria for a 20 percent disability rating, but no higher, for a bilateral sensorineural hearing loss disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.31, 4.85, 4.86 Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

In correspondence dated March 2010, VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).

The appeal for a higher initial disability rating for the service-connected bilateral sensorineural hearing loss arises from a disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The RO provided the Veteran VA examinations in May 2010 and April 2013.  The examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  

On his January 2013 VA Form 9, the Veteran asserted that his May 2010 VA examination was "incorrect," and that he wished to have another examination.  See also February 2013 VA Form 646.  However, the Veteran did not provide a specific reason for the examination report's inadequacy.  Accordingly, the Veteran's vague assertion that the examination was incorrect is insufficient to rebut the presumption of regularity.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (holding that "clear evidence to the contrary" is required to rebut the presumption of regularity).  

The Board acknowledges that the May 2010 examiner stated that the claims file was not reviewed.  However, a failure to review the claims file does not automatically render an examination inadequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Instead, an examiner need only be apprised of a sufficient number of relevant facts to provide an informed opinion as to the severity of the disability at the time of the examination.  Id.; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this case, the examiner performed audiological testing and provided the results which form the basis of the Veteran's assigned rating under the applicable diagnostic code.  Given these facts, the Board finds that the examiner had a sufficient number of facts to render an informed opinion as to the severity of the Veteran's bilateral sensorineural hearing loss, and that the examination report provided enough information for the Board to rate the Veteran's disability.  

The Court of Appeals for Veterans Claims (Court) has held that a VA examination addressing hearing loss must also address the functional effects of the Veteran's hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, both the May 2010 and April 2013 audiological reports noted that the Veteran experienced difficulty hearing.  Additionally, the April 2013 VA examiner noted the Veteran's reports of difficulty hearing his watch tick or his cell phone ring.  Accordingly, the examination reports complied with the requirements set forth in Martinak and are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.

Increased Rating - Bilateral Sensorineural Hearing Loss

The Veteran contends that his bilateral sensorineural hearing loss is more disabling than contemplated by the current non-compensable evaluation.  

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2015).

Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.  

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The disability evaluation percentage is then found from Table VII (in 38 C.F.R. § 4.85), by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  

The provisions of 38 C.F.R. § 4.86(a) (2015) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b)(2015) provide that when the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.

The Veteran was afforded a VA audiological examination in May 2010.  Audiometric testing showed the following puretone thresholds, in decibels:




HERTZ




500
1000
2000
3000
4000
Avg.
RIGHT
35
50
75
100
105+
83
LEFT
35
45
75
95
100
79

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.  The examiner indicated that the Veteran's hearing loss had no effect on his usual daily activities.

The hearing impairment levels correspond to Level III in both ears under Table VI.  Intersecting Levels III and III under Table VII results in a non-compensable rating.  The Board also considered the provisions of 38 C.F.R. § 4.86 (2015) governing exceptional patterns of hearing impairment.  However, since the audiological report does not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more, or that puretone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz in either ear, evaluation for exceptional patterns of hearing impairment is not warranted.  See 38 C.F.R. § 4.86 (a), (b) (2015).

On a VA Form 21-526b, received October 25, 2012, the Veteran reported that his hearing loss had worsened.  

The Veteran was afforded a VA audiological examination in April 2013.  The examination report noted the following puretone thresholds, in decibels:




HERTZ




500
1000
2000
3000
4000
Avg.
RIGHT
35
50
75
95
105+
81
LEFT
30
45
75
95
90
76

Speech audiometry revealed speech recognition ability of 76 percent bilaterally.  The examiner noted the Veteran's report that he could not hear his watch tick or his cell phone ring.  

The hearing impairment levels correspond to Level V in the right ear and Level V in the left ear under Table VI.  Intersecting Levels V and V under Table VII results in a 20 percent disability rating.  An exceptional pattern of hearing impairment was not shown.  See 38 C.F.R. § 4.86 (a), (b) (2015).

Based on the foregoing, the Board finds that for the period prior to October 25, 2012, a compensable rating is not warranted.  The audiometric findings for this period show the Veteran's hearing loss disability did not meet the schedular threshold for a compensable rating.  

It is important to note that the results of the May 2010 VA audiometric testing do not signify the absence of disability associated with the Veteran's hearing loss disability.  However, the degree to which this disability affects the average impairment of earnings, according to the Rating Schedule, results in a noncompensable rating.  See id.; 38 U.S.C.A. § 1155 (West 2014).  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such, an evaluation in excess of the current disability evaluation is not warranted for this period.

However, the April 2013 VA examination report indicates the Veteran's hearing loss had worsened by that time.  Given that the Veteran submitted a statement to VA in October 2012 indicating his hearing loss had worsened, the Board finds that a 20 percent disability rating, but no higher, is warranted from the date of receipt of that statement, October 25, 2012, in accordance with the Court's guidance in Fenderson regarding the applicability of staged ratings.  12 Vet. App. at 126 (1999).  The audiometric findings of the April 2013 VA examination report do not support a disability rating in excess of 20 percent.

The Board has not overlooked the Veteran's statements with regard to the severity of his disability.  See, e.g., April 2013 VA examination report.  The Veteran is competent to report on factual matters and observable symptoms of which he had firsthand knowledge; and the Board finds that the Veteran's reports concerning symptomatology are credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's VA examination reports have been accorded greater probative weight.  Furthermore, evaluation of hearing loss is predominately based on clinical findings taken by medical measurements.

In sum, for the period prior to October 25, 2012 a compensable rating for bilateral sensorineural hearing loss is not warranted.  Beginning October 25, 2012, a 20 percent disability rating, but no higher, is warranted.

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  However, the Court has held that where extraschedular consideration is not specifically sought by the claimant nor reasonably raised by the facts found by the Board, discussion of referral for extraschedular consideration is not required.  See Yancy v. McDonald, 27 Vet. App. 484, 4919 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006); aff'd 226 Fed.Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated "that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Yancy, 27 Vet. App. at 495; see Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In the present case, the Veteran has not indicated he is seeking an extraschedular rating, nor have facts been shown which support referral for extraschedular consideration either on a single disability basis or combined effects basis.  Thus, further discussion of this matter is unnecessary.

Finally, the Board is cognizant of the Court's ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his bilateral sensorineural hearing loss disability renders him unable to secure or follow substantially gainful employment.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

For the period from February 23, 2010 to October 25, 2012, entitlement to an initial compensable rating for a bilateral sensorineural hearing loss disability is denied.

For the period from October 25, 2012 to April 5, 2013, entitlement to a disability rating of 20 percent, but no higher, for a bilateral sensorineural hearing loss disability is granted.


REMAND

The Veteran asserts that his service-connected bilateral sensorineural hearing loss has worsened in severity since his last VA audiological evaluation in May 2010.  See July 2016 Hearing Transcript, pp. 6-8.  Although the Veteran was afforded a VA audiological evaluation in April 2013 which provided more recent audiological readings, it is unclear whether these represent the current severity of the Veteran's hearing loss disability.  Accordingly, the case should be remanded to afford the Veteran a contemporaneous VA audiological evaluation.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Take appropriate action to obtain VA treatment records not already of record.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Schedule the Veteran for an audiological examination to determine the current severity of his service-connected bilateral hearing loss disability.  The examiner is requested to fully describe the functional effects caused by the Veteran's hearing loss disability.

3.  Ensure completion of the foregoing and any other development deemed necessary based on evidence added to the record, and then readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


